Case 2:20-cv-10276-CAS-JC Document 22 Filed 06/08/21 Page 1 of 4 Page ID #:124



 1 Ralph S. LaMontagne, Jr. [State Bar No. 91536]
   rlamontagne@l-a-lawoffices.com
 2 Eric A. Amador [State Bar No. 143395]
   eamador@l-a-lawoffices.com
 3 Thomas T. Carpenter [State Bar No. 98051]
   tcarpenter@l-a-lawoffices.com
 4 LaMONTAGNE & AMADOR LLP
   150 S. Los Robles Avenue, Suite 940
 5 Pasadena, California 91101
 6 Telephone: (626) 765-6800
   Facsimile: (626) 765-6801
 7
   Attorneys for Defendant
 8 VENTURE TRAVEL, L.L.C., doing business as
   TAQUAN AIR
 9
10                       UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA
12
13 DANIEL SNYDER, Individually and as            )   Case No. 2:20-cv-10276-CAS-JC
   Spouse of VANKA SNYDER, and                   )
14 VANKA SNYDER, Individually and                )
   as Spouse of DANIEL SNYDER,                   )   STIPULATION FOR DISMISSAL
15                                               )   OF ACTION WITH PREJUDICE
                Plaintiffs,                      )
16                                               )   (Fed.R.Civ.P. 41)
         vs.                                     )
17                                               )
   PRINCESS CRUISE LINES, LTD., doing            )
18 business as PRINCESS CRUISES;                 )
   VENTURE TRAVEL, LLC, doing                    )
19 business as TAQUAN AIR, and                   )
   MOUNTAIN AIR SERVICE, LLC, doing              )
20 business as MOUNTAIN AIR,                     )
                                                 )
21              Defendants.                      )
                                                 )
22                                               )
                                                 )
23                                               )
                                                 )
24                                               )
25
26
27
28

              Stipulation For Dismissal Of Action With Prejudice (Fed.R.Civ.P. 41)
     242238
Case 2:20-cv-10276-CAS-JC Document 22 Filed 06/08/21 Page 2 of 4 Page ID #:125



 1            The undersigned parties, who are all the parties to this action, namely,
 2 plaintiffs, Daniel Snyder, individually and as spouse of Vanka Snyder, and Vanka
 3 Snyder, individually and as spouse of Daniel Snyder, and defendants, Princess Cruise
 4 Lines, Ltd., dba Princess Cruises, Venture Travel, LLC, dba Taquan Air, and
 5 Mountain Air Service, LLC, dba Mountain Air, hereby STIPULATE, pursuant to
 6 Fed.R.Civ.P. 41, to the dismissal of this action, with prejudice, with each party
 7 bearing said party’s own fees and costs.
 8
     Dated: June 8, 2021                      NELSON & FRAENKEL LLP
 9
10                                             By: /s/ Carlos F. Llinás Negret
                                                   Stuart R. Fraenkel
11
                                                   Gretchen Nelson
12                                                 Carlos F. Llinás Negret
                                                   Attorneys for Plaintiffs
13
                                                   DANIEL SNYDER, Individually and as
14                                                 Spouse of VANKA SNYDER, and
                                                   VANKA SNYDER, Individually and as
15
                                                   Spouse of DANIEL SNYDER
16
     Dated: June 8, 2021                      FLYNN, DELICH & WISE LLP
17
18                                             By: /s/ Nicholas S. Politis
                                                   Nicholas S. Politis
19                                                 Attorneys for Defendant
20                                                 PRINCESS CRUISE LINES, LTD.,
                                                   doing business as PRINCESS CRUISES
21
22 Dated: June 8, 2021                         WORTHE HANSON & WORTHE

23                                             By: /s/ John Hanson
24                                                 John Hanson
                                                   Attorneys for Defendant
25                                                 MOUNTAIN AIR SERVICE, LLC,
26                                                 doing business as MOUNTAIN AIR

27
28
                                                  1
                 Stipulation For Dismissal Of Action With Prejudice (Fed.R.Civ.P. 41)
     242238
Case 2:20-cv-10276-CAS-JC Document 22 Filed 06/08/21 Page 3 of 4 Page ID #:126



 1 Dated: June 8, 2021                     LaMONTAGNE & AMADOR LLP
 2
                                           By: /s/ Ralph S. LaMontagne, Jr.
 3                                             Ralph S. LaMontagne, Jr.
                                               Eric A. Amador
 4
                                               Thomas T. Carpenter
 5                                             Attorneys for Defendant
                                               VENTURE TRAVEL, L.L.C., doing
 6
                                               business as TAQUAN AIR
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
              Stipulation For Dismissal Of Action With Prejudice (Fed.R.Civ.P. 41)
     242238
Case 2:20-cv-10276-CAS-JC Document 22 Filed 06/08/21 Page 4 of 4 Page ID #:127



 1                                         ATTESTATION
 2
              Pursuant to L.R. 5-4.3.4(a)(2)(i), I hereby attest that all other signatories listed,
 3
     and on whose behalf the filing is submitted, concur in the content of this filing and
 4
     have authorized this filing.
 5
 6 Dated: June 8, 2021                          LaMONTAGNE & AMADOR LLP
 7
                                                By: /s/ Ralph S. LaMontagne, Jr.
 8                                                  Ralph S. LaMontagne, Jr.
 9                                                  Eric A. Amador
                                                    Thomas T. Carpenter
10                                                  Attorneys for Defendant
11                                                  VENTURE TRAVEL, L.L.C., doing
                                                    business as TAQUAN AIR
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    3
                  Stipulation For Dismissal Of Action With Prejudice (Fed.R.Civ.P. 41)
     242238
